Case: 17-60488      Document: 00514580747         Page: 1    Date Filed: 08/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 17-60488                              FILED
                                  Summary Calendar                       August 1, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
MOISES MEJIA-CARTAGENA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 911 858


Before REAVLEY, WILLETT, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Moises Mejia-Cartagena, a native and citizen of El Salvador, petitions
this court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of the denial by the Immigration Judge (IJ) of the motion
to reopen his in absentia removal proceedings. He argues that the BIA failed
to examine the entire record, failed to apply the proper standard of review, and
summarily dismissed his appeal with boilerplate responses to the issues raised


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60488    Document: 00514580747     Page: 2   Date Filed: 08/01/2018


                                 No. 17-60488

in his motion to reopen.     Mejia-Cartagena also argues that: (1) the BIA
summarily dismissed his appeal based solely on subtle inconsistencies in his
testimony and asylum application; (2) the record compels the conclusion that
he belonged to a group subject to a pattern or practice of persecution; (3) he
articulated specific instances of persecution and his claims were amply
supported by documentation in the record; and (4) the IJ erroneously allowed
the lack of corroborating evidence to be fatal to his asylum claim. These
arguments are either belied by the record or wholly unrelated to the issues in
Mejia-Cartagena’s case.
      Further, Mejia-Cartagena’s conclusional assertions that he was not
afforded proper notice of the hearing, that conditions in El Salvador have
changed, and that exceptional circumstances warrant reopening of his removal
proceedings are insufficient to adequately raise these issues before this court.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Accordingly, his petition for review
is DENIED.




                                       2